Ceorge, J.
1. In a suit for slander, where only general damages were asked, and where no evidence was submitted upon the question of special damages, it was error to charge the jury that “Special damages are such as actually flowed from the act, and must be proved in order to be recovered.”
2. The following charge was likewise error, requiring a reversal; “In all eases necessary expenses consequent upon the injury done are a legitimate. item in the estimate of damages.” No such damages were claimed, and there is not a scintilla of evidence on the subject in the present record. Indeed, neeessáry expenses consequent upon the injury done are legitimate items of damage in personal injury cases only, and the rule is entirely inapplicable in a slander1 suit.
.3. It is unnecessary to make any decision upon assignments of error contained in the several grounds of the motion for new trial not dealt with above, since the errors therein complained of will hardly occur upon another trial of the ease.

Judgment reversed.


Wade, O. J., and Luhe, J., concur.